--------------------------------------------------------------------------------

Exhibit 10-P-19




Restricted Stock Unit Agreement under 1998 Long-Term Incentive Plan
Current as of [January 2008]


This AGREEMENT made as of this [__ day of March 200__], by and between Ford
Motor Company, a Delaware corporation (the "Company"), and [Name of Grantee]
(the "Grantee"), WITNESSETH:


WHEREAS, the Grantee is now employed by the Company, or one of its subsidiaries,
in a responsible capacity and the Company desires to provide an incentive to the
Grantee to encourage the Grantee to remain in the employ of the Company or of
one or more of its subsidiaries and to increase the Grantee's interest in the
Company's long-term success; and as an inducement thereto, the Company has
adopted the 1998 Long-Term Incentive Plan (the "Plan"), to be administered by
the Compensation Committee (the "Committee"), and has determined to grant to the
Grantee the restricted stock units herein provided for,


NOW, THEREFORE, IT IS AGREED BETWEEN THE PARTIES as follows:


Subject to the terms and conditions set forth herein, in the Plan, in the "1998
Terms and Conditions of Restricted Stock Unit Agreement" (the "1998 RSU Terms
and Conditions") and in any rules and regulations established by the Committee
pursuant to the Plan (all of which are incorporated by reference into this
Agreement as though set forth in full herein), the Company hereby grants to the
Grantee [           ] restricted stock units (the "RSU").


The Grantee agrees to remain in the employ of the Company or of one or more of
its subsidiaries for a period ending on the later of (a) the date six months
from the date of this Agreement or (b) six months from the latest date to which
the Grantee is obligated to remain in such employ under any restricted stock
unit granted to the Grantee under the Plan or any Restricted Stock Unit Plan of
the Company or under any amendment to any such restricted stock unit; provided,
however, that, nothing contained herein or in the 1998 RSU Terms and Conditions
shall restrict the right of the Company or any of its subsidiaries to terminate
the employment of the Grantee at any time, with or without cause.  The term
"Company" as used in this Agreement and the 1998 RSU Terms and Conditions with
reference to employment shall include subsidiaries of the Company.  The term
"subsidiary" as used in this paragraph shall mean (i) any corporation a majority
of the voting stock of which is owned directly or indirectly by the Company or
(ii) any limited liability company a majority of the membership interest of
which is owned directly or indirectly by the Company.


The grant of the RSU is completely discretionary and does not create any rights
to receive future restricted stock unit grants.  The Company may amend, modify
or terminate the Plan at any time, subject to limitations set forth in the Plan.


IN WITNESS THEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.




AUTHENTICATED
 
FORD MOTOR COMPANY
                                 
Grantee
     
Grantee ID:
   

 
 

--------------------------------------------------------------------------------